09-4471-cv
Eileen Venable v. Reed Elsevier, Inc.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 8th day of November, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          DENNY CHIN,
                       Circuit Judges,
          STEFAN R. UNDERHILL,
                       District Judge.1


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
EILEEN VENABLE,

                               Plaintiff-Appellant,

          v.                                                                               No. 09-4471

REED ELSEVIER, INC.,

                                Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                 Eileen Venable, pro se, Centreville, VA.




       The Honorable Stefan R. Underhill of the United States District Court for the District of
          1

Connecticut, sitting by designation.

                                                               1
FOR DEFENDANT-APPELLEE:                                  Michael J. DiMattia (Philip A. Goldstein, on
                                                         the brief), McGuireWoods LLP, New York,
                                                         NY.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Barbara S. Jones, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff-Appellant Eileen Venable (“plaintiff”), an attorney appearing pro se, appeals a grant
of summary judgment for defendant-appellee Reed Elsevier, Inc. (“defendant”) in an action alleging
discrimination in employment and a hostile work environment in violation of Title VII of the Civil
Rights Act of 1974, as amended, 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1981. We assume the
parties’ familiarity with the facts and procedural history of this action.

        We review an order granting summary judgment de novo, drawing all factual inferences in
favor of the non-moving party. See, e.g., Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 274 (2d Cir.
2009). Summary judgment is appropriate only “if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2).

        In its careful and well-reasoned order of March 6, 2009, Venable v. Reed Elsevier, Inc., No. 04-
CV-3532 (BSJ), 2009 WL 585865 (S.D.N.Y. Mar. 6, 2009), the District Court properly dismissed all
of plaintiff’s claims. We affirm the judgment disposing of all claims for substantially the reasons
stated by the District Court.

                                             CONCLUSION
                Accordingly, the judgment of the District Court is AFFIRMED.



                                                 FOR THE COURT,

                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                 2